Citation Nr: 0517535	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Eligibility for dependents' educational assistance under 
the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to April 
1947.  He was a prisoner of war (POW) of the German 
Government from September 23, 1944 to April 1, 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in New York, 
New York, which denied entitlement to service connection for 
the cause of the veteran's death, denied entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318 and denied eligibility for dependents' educational 
assistance under the provisions of 38 U.S.C.A., Chapter 35.

On June 13, 2005, the Board granted the appellant's motion 
for advancement of her appeal on the Board's docket.  38 
C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's original claims folder is 
missing.  It appears that the RO has attempted to locate the 
original claims folder.  In May 2003, the RO contacted the 
National Archives and Records Administration (NARA), and 
asked that they forward the veteran's claims folder to the 
New York Regional Office.  It does not appear that a response 
has been received from NARA.  On another occasion it was 
reported that the claims folder should be in the RO, probably 
in the "POW Files" in the "Front Office."  It is unclear 
whether this area was searched.  

VA has an obligation to seek records in the custody of a 
Federal agency until the agency responds that the records are 
unavailable, or further efforts to seek those records would 
otherwise be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran's certificate of death noted that from April 17, 
1984 to February 7, 1989 he was treated by Emanuel Dimical, 
M.D., who also signed the death certificate.  As VA has 
notice of the existence of relevant private records, VA has a 
duty to obtain them.  38 U.S.C.A. § 5110(b).  

In view of the foregoing, this case is remanded for the 
following:

1.  Attempt to locate the veteran's 
original claims folder.  All such 
efforts, and their results should be 
documented.   

These efforts should include contacting 
the NARA, and searching the POW Files, 
and other appropriate areas at the RO.

2.  Contact the appellant and her 
representative; inform them of the 
missing claims folder/other medical 
records; and specifically request their 
assistance in obtaining any relevant 
medical records/other documents 
pertaining to the claim that the 
appellant and/or her representative may 
have in their possession or are aware 
of, to specifically include copies of 
service medical records, VA medical 
records, private medical records as well 
as any previous rating decisions or 
notice letters sent to the veteran.  

The appellant should be requested to 
sign and submit consent forms to release 
any relevant private medical records to 
VA.

The appellant should be specifically 
advised that she may submit or identify 
any evidence which is not already of 
record which she believes might be 
relevant to assist her in establishing 
her claim, to include medical opinions, 
medical records, and she should be 
advised to provide any evidence in her 
possession that pertains to the claims.

2.  Take the necessary steps to obtain 
records of the veteran's treatment by 
Dr. Emanuel Dimical for the period from 
April 17, 1984 to February 7, 1989.  

3.  After ensuring that the requested 
actions have been taken, re-adjudicate 
the claims, and if they remain denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



